            Case 1:20-cv-04492-RA Document 49 Filed 09/21/21 Page 1 of 1


                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
                                                                 DATE FILED: 09/21/21

 BASSEY NDEMENOH,

                              Plaintiff
                                                                No. 20-CV-4492 (RA)
                         v.
                                                                        ORDER
 VINCENT BOUDREAU, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         For the reasons stated on the record at Friday’s conference, Plaintiff is granted leave to

file his Second Amended Complaint, and the complaint will be considered timely. Dkt. 44.

Plaintiff shall refile the Second Amended Complaint with this order attached. Furthermore,

Plaintiff’s application for relief due to Defendants’ counsel’s failure to file a formal notice of

appearance is denied. Dkt. 45.



SO ORDERED.

Dated:      September 21, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
